UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CELVIN LISANDRO PEREZ RAMOS, et al.,

                                     Plaintiffs,

         -against-
                                                      CIVIL ACTION NO.: 16 Civ. 8776 (VSB) (SLC)

                                                           TELEPHONE CONFERENCE ORDER
BDJVEGAN1, INC., et al.,

                             Defendants.




SARAH L. CAVE, United States Magistrate Judge:

         The Court is in receipt of the Defendants’ letter filed at ECF No. 62. A telephone

conference is scheduled for May 6, 2020 at 11:00 am. The parties are directed to call the Court’s

conference line, (866) 390-1828, access code, 380-9799, at the scheduled time.


Dated:          New York, New York
                March 30, 2020
                                                    SO ORDERED

                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
